DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Objections
Claims 14 and 16 are objected to because of the following informalities:  “claim 1” on line 1 should be “claim 11.”  Appropriate correction is required.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulder (US 2014/0241559 A1) in view of Moore (US 2019/0391783 A1).
As to claim 1, Mulder discloses a voice processing system [FIG. 1] comprising: 
at least one microphone system [Microphone 40 on 1]; 
a plurality of audio modules [Beamformer], at least some of which can be configured in selected modes [paragraph 0023]; and 
a context determination module [Controller 50 on FIG. 1] connected to the plurality of audio modules, and further connected to receive input from the sensor and the at least one microphone system, the context determination module acting to determine use context for the voice processing system and selecting mode operation of at least some of the plurality of audio modules [The control unit 50 is designed to judge that there is a drop down event once a given drop down threshold acceleration is found to be exceeded by the acceleration signal for at least a given drop down time period. paragraphs 0024-0025].  
Mulder fails to disclose a plurality of non-audio sensors.
However, Moore teaches a plurality of non-audio sensors [paragraph 0267].
Mulder and Moore are analogous because they are all directed to sound processing system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the multiple sensors taught by Moore in the microphone assembly such as that of Mulder as suggested by Moore, for the obvious purpose of taking measurements performed by A/V hub and speaker may be time stamped so that the processor can associate and compare information, by combining prior art elements according to known methods to yield predictable results. 



As to claim 3, Mulder discloses the system of claim 1, wherein the plurality of audio modules includes a voice activity detection module, a beam forming module, a noise reduction module, a key word detection module, and a command phrase detection module. 

As to claim 4, Mulder discloses the system of claim 1, wherein the plurality of audio modules includes a wind noise rejection module [paragraph 0049].   

As to claim 5, Mulder discloses the system of claim 1, wherein mode operation distinctions can include adjustments to sensitivity of sensors or microphones [paragraph 0048]. 

As to claim 6, Mulder discloses the system of claim 1, wherein context identifiable by the context determination module includes an activity [paragraph 0024].

As to claim 7, Mulder fails to disclose a desired Signal to Noise ratio performance metric.
However, Moore teaches wherein audio modules are configured to meet a desired Signal to Noise ratio performance metric [paragraph 0269].
Mulder and Moore are analogous because they are all directed to sound processing system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the power and performance metrics taught by Moore in the microphone assembly such as that of Mulder as suggested by Moore, for the obvious purpose of 

As to claim 8, Mulder discloses the system of claim 1, wherein audio modules are configured to meet a desired power usage [paragraph 0045]. 

As to claim 9, Mulder fails to disclose a desired performance metric.
However, Moore teaches wherein audio modules are configured to meet a desired performance metric [paragraph 0269].
Mulder and Moore are analogous because they are all directed to sound processing system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the power and performance metrics taught by Moore in the microphone assembly such as that of Mulder as suggested by Moore, for the obvious purpose of the processor may calculate acoustic radiation patterns for speakers, by combining prior art elements according to known methods to yield predictable results.  

As to claim 10, Mulder fails to disclose a desired power usage and performance metrics.
However, Moore teaches wherein context is used to configure audio modules to meet desired power usage and performance metrics [paragraph 0269].
Mulder and Moore are analogous because they are all directed to sound processing system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the power and performance metrics taught by Moore in the microphone assembly such as that of Mulder as suggested by Moore, for the obvious purpose of 

As to claim 11, Mulder discloses a voice processing method [paragraph 0002] comprising the steps of: 
providing at least one microphone system [Microphone 40 on 1]; 
configuring a plurality of audio modules [Beamformer] to support selected modes [paragraph 0023]; and 
receiving input from the plurality of audio modules, the plurality of non-audio sensors, and the at least one microphone system and acting to determine use context for the voice processing system and selecting mode operation of at least some of the plurality of audio modules[The control unit 50 is designed to judge that there is a drop down event once a given drop down threshold acceleration is found to be exceeded by the acceleration signal for at least a given drop down time period. paragraphs 0024-0025].  
Mulder fails to disclose a plurality of non-audio sensors.
However, Moore teaches providing a plurality of non-audio sensors [paragraph 0267].
Mulder and Moore are analogous because they are all directed to sound processing system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the multiple sensors taught by Moore in the microphone assembly such as that of Mulder as suggested by Moore, for the obvious purpose of taking measurements performed by A/V hub and speaker may be time stamped so that the processor can associate and compare information, by combining prior art elements according to known methods to yield predictable results.


As to claim 13, see the rejection claim 3 above.

As to claim 14, see the rejection claim 4 above.

As to claim 15, see the rejection claim 5 above.

As to claim 16, see the rejection claim 6 above.

As to claim 17, see the rejection claim 7 above.

As to claim 18, see the rejection claim 8 above.

As to claim 19, see the rejection claim 9 above.

As to claim 20, see the rejection claim 10 above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
March 10, 2021